Exhibit 10.1

AGREEMENT AND RELEASE

This Agreement and Release is being entered into by and between Auxilium
Pharmaceuticals, Inc. (hereinafter “Auxilium” or “Company”), and Roger D.
Graham, Jr. (hereinafter “Mr. Graham”).

WHEREAS, Mr. Graham and Auxilium are parties to that certain Amended and
Restated Employment Agreement having an effective date of December 23, 2010
(hereinafter, the “Employment Agreement”);

WHEREAS, Mr. Graham and the Company mutually agree that Mr. Graham’s employment
with Auxilium will end on November 28, 2011 (the “Termination Date”); and

WHEREAS, both Auxilium and Mr. Graham desire to enter into this Agreement and
Release to fully resolve all questions of expenses, compensation, entitlement to
benefits, and any and all other claims, whether known or unknown, which
Mr. Graham may have relating to his employment and his termination of that
employment with the Company.

In consideration of the mutual promises contained in this Agreement and Release
and intending to be legally bound, the parties agree as follows:

1. Subject in all respects to this Agreement and Release becoming effective and
enforceable in accordance with paragraph 10 hereof, Auxilium agrees to provide
payments described in (a) and (b) below, less appropriate withholdings taxes and
deductions. In addition, regardless of whether this Agreement and Release
becomes effective and enforceable in accordance with paragraph 10 hereof,
Mr. Graham shall be entitled to the other benefits described in (c) and
(d) below.



--------------------------------------------------------------------------------

(a) Payment in the gross amount of $496,000. This amount will be paid in twelve
(12) monthly installments commencing within fifteen (15) days following the
Termination Date.

(b) Provided Executive timely elects COBRA continuation coverage, reimbursement
of the monthly COBRA medical insurance cost (less any required employee payments
calculated as if Executive had continued to be an employee) during the
twelve-month period following the Termination Date for Mr. Graham, and his
spouse and (if applicable) dependents. All other benefits associated with his
employment will be discontinued on the Termination Date. The COBRA health care
continuation period shall run concurrently with the foregoing twelve-month
period.

(c) Mr. Graham will also be compensated in the amount of $9,638.72, which amount
represents 7 days’ worth of earned, but unused, vacation time through the
Termination Date.

(d) In accordance with the terms of the applicable grant agreements pursuant to
which they were granted and the Company’s 2004 Equity Compensation Plan,
Mr. Graham has until February 27, 2012 to exercise all outstanding options that
have vested as of the Termination Date. Outstanding options and restricted stock
that have not vested as of the Termination Date will be forfeited. Information
regarding these vested options will be provided under separate cover.



--------------------------------------------------------------------------------

2. Mr. Graham agrees to submit final travel and expense reports to Human
Resources by November 18, 2011 and to cooperate with the immediate return of all
Company property, such as Company car, laptop computer, blackberry, hand-held,
etc.

3. MR. GRAHAM, FOR HIMSELF AND HIS RESPECTIVE ADMINISTRATORS, EXECUTORS, AGENTS,
BENEFICIARIES AND ASSIGNS, AGREES TO WAIVE, RELEASE AND FOREVER DISCHARGE
AUXILIUM PHARMACEUTICALS, INC. (AS DEFINED BELOW) OF AND FROM ANY AND ALL CLAIMS
(AS DEFINED BELOW). Mr. Graham further agrees that should any other person,
organization or entity file a lawsuit or arbitration to assert any such Claim,
he will not seek any personal relief in such an action. This General Release of
Claims provision (hereafter “Release”) covers all Claims arising from the
beginning of time up to and including the date of this Agreement and Release.

Exclusions: Notwithstanding any other provision of this Release, the following
are not barred by the Release: (a) Claims relating to the validity of this
Agreement and Release; (b) Claims by either party to enforce this Agreement and
Release; (c) Claims Mr. Graham may have to indemnification pursuant to the
articles of incorporation or by-laws of the Company or any director and officer
liability insurance policy and (d) Claims which legally may not be waived. In
addition, this Release does not bar Mr. Graham’s right to file an administrative
charge with the Equal Employment Opportunity Commission (“EEOC”) and/or to
participate in an investigation by the EEOC, although the Release does bar
Mr. Graham’s right to recover any personal relief if he or any person,
organization, or entity asserts a charge on his behalf, including in a
subsequent lawsuit or arbitration.

The following provisions further explain this Release:



--------------------------------------------------------------------------------

(a) Definition of “Claims”. Except as stated above, “Claims” includes without
limitation all actions or demands of any kind that Mr. Graham now has or may
have or claim to have in the future. More specifically, Claims include rights,
causes of action, damages, penalties, losses, attorneys’ fees, costs, expenses,
obligations, agreements, judgments and all other liabilities of any kind or
description whatsoever, either in law or in equity, whether known or unknown,
suspected or unsuspected.

The nature of Claims covered by this Release includes without limitation all
actions or demands in any way based on Mr. Graham’s employment with the Company,
the terms and conditions of such employment or Mr. Graham’s separation from
employment. More specifically, all of the following are among the types of
Claims which, to the extent permitted by law, are waived and barred by this
Release:

 

  •  

Contract Claims (whether express or implied);

 

  •  

Tort Claims, such as for tortious interference, defamation or emotional
distress;

 

  •  

Claims under federal, state and municipal laws, regulations, ordinance or court
decisions of any kind;

 

  •  

Claims of discrimination, harassment or retaliation, whether based on race,
color, religion, gender, sex, age, sexual orientation, handicap and/or
disability, national origin, whistleblowing or any other legally protected
class;

 

  •  

Claims under the AGE DISCRIMINATION IN EMPLOYMENT ACT, Title VII of the Civil
Rights Act of 1964, as amended, the Americans with Disabilities Act and similar
state and local laws;

 

  •  

Claims under the Employee Retirement Income Security Act, the Occupational
Safety and Health Act and similar state and local laws;

 

  •  

Claims for wrongful discharge; and

 

  •  

Claims for attorney’s fees, litigation expenses and/or costs.

The foregoing list is intended to be illustrative and not exhaustive.



--------------------------------------------------------------------------------

(b) Definition of “Auxilium Pharmaceuticals, Inc.” “Auxilium Pharmaceuticals,
Inc.” includes without limitation Auxilium Pharmaceuticals, Inc. and its
respective past, present and future parents, affiliates, subsidiaries,
divisions, predecessors, successors, assigns, employee benefit plans and trusts.
It also includes all past, present and future managers, directors, officers,
partners, agents, employees, attorneys, representatives, consultants,
associates, fiduciaries, plan sponsors, administrators and trustees of each of
the foregoing.

4. Mr. Graham expressly acknowledges that:

(a) he remains bound by Sections 4, 5, 6, and 7 of his Employment Agreement,
which remain in full force and effect, and whose remaining in full force and
effect is reasonably and properly required for the protection of the Company’s
business; and, in keeping with the foregoing, Mr. Graham explicitly and
specifically acknowledges that among his obligations thereunder, he may not
directly or indirectly solicit or recruit any employee of Auxilium to work for a
third party other than Auxilium (excluding newspaper or similar print or
electronic solicitations of general circulation);

(b) the provisions of Section 8 of the Employment Agreement remain in full force
and effect;

(c) Auxilium’s obligation to provide him with the benefits set forth in
paragraph 1 above are contingent upon his ongoing compliance with Sections 4, 5,
6, and 7 of the Employment Agreement;



--------------------------------------------------------------------------------

(d) he will not disparage the personal or professional reputation of Auxilium,
its directors, officers, or employees. Auxilium agrees that its officers and
directors will not disparage the personal or professional reputation of
Mr. Graham. Nothing in this section is intended to prohibit or restrict
Mr. Graham or Auxilium, its officers and directors from making any disclosure of
information required by law or participating in an otherwise legally protected
activity, such as an investigation or proceeding by a federal regulatory or law
enforcement agency or legislative body;

(e) he agrees to cooperate with Auxilium with respect to any legal issue
regarding any matter of which he had knowledge during his employment with
Auxilium. His cooperation includes appearance at depositions, assistance in
responding to discovery demands, preparation for trials, and appearance at
trial. Auxilium will reimburse Mr. Graham for all reasonable expenses incurred
by him in providing such assistance; and

(f) after the Termination Date, Auxilium will not have any obligation to provide
Mr. Graham at any time in the future with any payments, reimbursements, benefits
or considerations other than those recited in subsections (a) through (d) of
paragraph 1, paragraph 2 (if owed) and 4(e) (if incurred) above and any other
amounts earned, accrued and due but not yet paid and any vested benefits to
which Mr. Graham may be entitled under the terms of Auxilium’s benefit plans.

5. Unless otherwise compelled by law, Mr. Graham further agrees that the
existence of this Agreement and Release, the terms of the Agreement and Release
and the amount of any payments under this Agreement and Release are all
confidential information, and shall not be intentionally disclosed, discussed or
otherwise published under any circumstances, except only



--------------------------------------------------------------------------------

that Mr. Graham may reveal the terms and amount of settlement to his attorney
for the purpose of obtaining legal advice and representation, to his accountant
for the purpose of filing government tax returns, or pursuant to subpoena or
court order. Mr. Graham may also reveal the financial and other terms of this
Agreement and Release to his spouse, provided, however that Mr. Graham will
remain liable for any disclosure of such information to any third party by his
spouse. Auxilium’s obligation to provide him with the benefits set forth in
paragraph 1 above are contingent upon his ongoing compliance with this paragraph
5.

6. By entering into this Agreement and Release, the Company does not admit and
expressly denies that it has violated any contract, rule or law, including but
not limited to, any federal, state and local statute or law relating to
employment or employment discrimination.

7. Mr. Graham understands and acknowledges that by signing this Agreement and
Release and accepting the terms contained herein he is receiving benefits that
he would not otherwise be entitled to. Mr. Graham acknowledges that he is
receiving this payment in exchange for entering into this Agreement and Release
and complying with all the provisions of this Agreement and Release.

8. Mr. Graham acknowledges that he has been advised in writing to consult with
an attorney before signing this Agreement and Release.

9. Mr. Graham acknowledges that he has been provided with a period of at least
twenty-one (21) calendar days to consider the terms of this offer from the date
this Agreement and Release first was presented to him on October 27, 2011.
Mr. Graham agrees that any changes to this offer, whether material or
immaterial, will not restart the running of the foregoing Agreement and Release
consideration period.



--------------------------------------------------------------------------------

Mr. Graham agrees to notify Auxilium of his acceptance of this Agreement and
Release by delivering a signed copy to the Company, addressed to Jennifer
Armstrong, on November 28, 2011. Mr. Graham understands that he may take the
entire period between October 27, 2011 and November 28, 2011 to consider this
Agreement and Release. Mr. Graham may not return this Agreement and Release
prior to November 28, 2011. If Mr. Graham does not notify Auxilium of his
acceptance of this Agreement and Release by delivering a signed copy to the
Company, addressed to Jennifer Armstrong, on November 28, 2011, Mr. Graham shall
have no further right to receive the payments recited in subsections (a) and
(b) of paragraph 1 above.

By signing and returning this Agreement and Release, Mr. Graham acknowledges
that the consideration period afforded him a reasonable period of time to
consider fully each and every term of this Agreement and Release, including the
General Release of Claims, and that he has given the terms full and complete
consideration.

10. If Mr. Graham notifies Auxilium of his acceptance of this Agreement and
Release by delivering a signed copy to the Company addressed to Jennifer
Armstrong as described above, Mr. Graham may revoke the Agreement and Release
for a period of seven (7) days following November 28, 2011. The Agreement and
Release shall not become effective or enforceable until the seven (7) day
revocation period has ended. For revocation to be effective, it must be
delivered to Jennifer Armstrong, Auxilium Pharmaceuticals, Inc., 40 Valley
Stream Parkway, Malvern, PA 19355.

11. Mr. Graham, intending to be legally bound, certifies and warrants that he
has read carefully this Agreement and Release and has executed it voluntarily
and with full knowledge and understanding of its significance, meaning and
binding effect. Mr. Graham further declares he is competent to understand the
content and effect of this Agreement and Release and that his



--------------------------------------------------------------------------------

decision to enter into this Agreement and Release has not been influenced in any
way by fraud, duress, coercion, mistake or misleading information.

12. This Agreement and Release will take effect on the first business day
following the expiration of the revocation period specified in paragraph 10
hereof, provided that Mr. Graham chooses not to revoke it.

13. Mr. Graham agrees that he may not assign his rights or obligations under
this Agreement and Release or the Employment Agreement. Mr. Graham further
agrees that Auxilium may assign this Agreement and Release to a successor or
assignee in connection with a merger, consolidation or sale or transfer of
assets.

14. If any provision of this Agreement and Release is or shall be declared
invalid or unenforceable by a court of competent jurisdiction, the remaining
provisions shall not be affected thereby and shall remain in full force and
effect.

15. The construction, interpretation and performance of this Agreement and
Release shall be governed by the laws of the Commonwealth of Pennsylvania.

16. This Agreement and Release supersedes any and all prior agreements or
understandings between Mr. Graham and Auxilium, except those provisions of the
Employment Agreement identified above. Mr. Graham represents and acknowledges
that in executing this Agreement and Release he has not relied upon any
representation or statement not set forth herein made by the Auxilium
Pharmaceuticals, Inc. (as defined in paragraph 3(b) hereof) with regard to the
subject matter of this Agreement and Release. Any modification of this Agreement
and Release must be made in writing and signed by all parties.

[Signature Page Follows]



--------------------------------------------------------------------------------

As evidenced by their signatures below, the parties intend to be legally bound
by this Agreement and Release.

 

/s/ Roger D. Graham, Jr.

Roger D. Graham, Jr. DATE:  

November 28, 2011

Auxilium Pharmaceuticals, Inc. BY:  

/s/ Jennifer L. Armstrong

NAME:  

Jennifer L. Armstrong

TITLE:  

Senior Vice President, Human Resources

DATE:  

November 28, 2011